

SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of August 30,
2010, is entered into by and among Drinks Americas Holdings, Ltd., a Delaware
corporation (the “Company”), and the persons identified as “Holder” on the
signature pages hereto (the “Holder”).
 
WHEREAS, the Company has issued the Holder a Warrant to purchase 971,746 shares
of the Company’s Common Stock at $0.051454 per share; (the “Warrant”); and
 
WHEREAS, the Company and the Holder have agreed to exchange the Warrants for
a  newly created series of preferred stock of the Company, Series C Convertible
Preferred Stock (“Series C Preferred Stock”).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1.           Definitions.


“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Series C Certificate of Designation” means the Drinks Americas Holdings, LTD.
Certificate of Designation of Preferences, Rights and Limitations of Series C
Convertible Preferred Stock.


“Series C Preferred Stock” means up to 5,901 shares of the Company’s Series C
Convertible Preferred Stock issued hereunder having the rights, preferences and
privileges set forth in the Series C Certificate of Designation, in the form of
Exhibit A hereto.


2.           Exchange of Warrants.  The Holder shall deliver the original
Warrants  concurrently with the execution of this Agreement by the
Holder.  Within fifteen business days of the receipt of the Warrant, the Company
hereby agrees to issue to the Holder 5,901 shares of Series C Preferred Stock.
The exchange ratio shall be equal to 1.0 share of Series C Preferred Stock in
exchange for each Black-Scholes dollar value at a Black-Scholes value of $5,131
plus a 15% premium or [$5,901].  Holder hereby instructs the Company to Cancel
the Warrant.  Holder acknowledges and agrees that as of the date hereof the
Warrant is deemed cancelled.

 
 

--------------------------------------------------------------------------------

 

3.           Holder’s Representations and Warranties and Covenants.  Holder
hereby represents, warrants and covenants to the Company as follows:


a.         No Registration. Holder  understands that the Series C Preferred
Stock and the Series C Conversion Shares (collectively the “Securities”),  have
not and will not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Holder’s representations as expressed herein or otherwise made pursuant
hereto.


b.            Investment Intent.  Holder is acquiring the Securities for
investment for Holder’s own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution thereof, and Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  Such Holder further represents that Holder will not
violate the Securities Act and does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to the Securities.


c.             Investment Experience. Holder has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that such Holder can protect
his own interests.  Holder has such knowledge and experience in financial and
business matters so that such Holder is capable of evaluating the merits and
risks of its investment in the Company.


d.            Access to Data.   Holder and its advisors, if any, have been
furnished with or have been given access to all materials relating to the
business, finances and operations of the Company and any reasonably requested
materials requested by the Holder.  Such Holder and his advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.


e.             Accredited Investor.  Such Holder is an “accredited investor’
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


f.             Authorization.


i.         Such Holder has all requisite power and authority to execute and
deliver this Agreement, and to carry out and perform its obligations under the
terms hereof.  All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Holder’s obligations herein, has been taken.

 
2

--------------------------------------------------------------------------------

 

ii.            This Agreement, when executed and delivered  Holder, will
constitute valid and legally binding obligations of the Holder, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.


iii.           No consent, approval, authorization, order, filing, registration
or qualification of or with any court, governmental authority or third person is
required to be obtained by the Holder in connection with the execution and
delivery of this Agreement by the Holder or the performance of the Holder’s
obligations hereunder.  No brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.


4.           Miscellaneous.


(a)         This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.
 
(b)         If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
(c)         This Agreement shall be governed by and interpreted in accordance
with laws of the State of New York, excluding its choice of law rules.  The
parties hereto hereby waive the right to a jury trial in any litigation
resulting from or related to this Agreement.  The parties hereto consent to
exclusive jurisdiction and venue in the federal courts sitting in the southern
district of New York, unless no federal subject matter jurisdiction exists, in
which case the parties hereto consent to exclusive jurisdiction and venue in the
New York state courts in the borough of Manhattan, New York.  Each party waives
all defenses of lack of personal jurisdiction and forum non conveniens.  Process
may be served on any party hereto in the manner authorized by applicable law or
court rule.
 
***********************
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.


DRINKS AMERICAS HOLDINGS, LTD.
     
By: /s/ J. Patrick Kenny
 
Name: J. Patrick Kenny
 
Title: Chief Executive Officer
 



[signature page(s) of Holders to follow]
 
 
4

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE OF HOLDER TO
SECURITIES EXCHANGE AGREEMENT
AMONG DRINKS AMERICAS HOLDINGS, LTD. AND
THE HOLDERS THEREUNDER


Name of Holder: Fred Schulman


By: /s/ Fred Schulman


Name: Fred Schulman


Title: Director

 
 

--------------------------------------------------------------------------------

 